Citation Nr: 1755933	
Decision Date: 12/05/17    Archive Date: 12/15/17

DOCKET NO.   12-29 819	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for prostate cancer, to include as due to exposure to herbicides, pesticides, or other chemicals. 

2.  Entitlement to service connection for diabetes mellitus, to include as due to exposure to herbicides, pesticides, or other chemicals.  


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

S. Baxter, Associate Counsel



INTRODUCTION

The Veteran had active service from September 1969 to December 1969.

This matter comes before the Board of Veterans' Appeals from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.

In February 2013, the Veteran testified before the undersigned Veterans Law Judge (VLJ) at the Board's Washington D.C. office.  A transcript of his hearing has been associated with the record.  


FINDINGS OF FACT

1.  The Veteran's prostate cancer was not shown in service or for many years thereafter, and is not related to service, to include exposure to herbicides, pesticides, or other chemicals. 

2.  The Veteran's diabetes mellitus was not shown in service or for many years thereafter, and is not related to service, to include exposure to herbicides, pesticides, or other chemicals.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for prostate cancer have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2016).

2.  The criteria for entitlement to service connection for diabetes mellitus have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2016).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA satisfied its duty to notify the Veteran pursuant to the Veterans Claims Assistance Act of 2000 (VCAA) in a July 2008 letter.  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), 4.2 (2016).  

Concerning the duty to assist, the record reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including his service treatment records, post-service treatment records, VA examination reports, and private treatment letters.

The Veteran was provided a hearing before the undersigned VLJ in February 2013.  As there is no allegation that the hearing provided to the Veteran were deficient in any way, further discussion of the adequacy of the hearing is not necessary.  Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016).  

This claim was remanded in September 2015 to request the RO to verify the clean-up incident described by the Veteran or any clean-up activity.  In September 2017 VA Memorandum, the RO indicated that there was a formal finding of a lack of information required to corroborate exposure to variety of defoliants, petroleum distillates, toxic chemicals, and poison.  Accordingly, there has been substantial compliance with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268 (1998). 

Service Connection

The Veteran seeks service connection for prostate cancer and diabetes mellitus.  He maintains that he was involved in a cleanup of a major spill outside of a building at the Ft. Leonard Wood chemical storage depot, which had been vandalized in the fall of 1969.  He stated that during this activity, he was exposed to a variety of defoliants, petroleum distillates, toxic chemicals, and poisons.
Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110, 1131 (West 2014).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Certain chronic diseases are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  However, prostate and testicular cancers are not subject to this presumption. 38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  Nevertheless, evidence of continuous symptoms since active duty is a factor for consideration as to whether a causal relationship exists between an in-service injury or incident and the current disorder as is contemplated under 38 C.F.R. § 3.303(a).

VA regulations state that a Veteran who served in certain specific locations, most commonly in the Republic of Vietnam during the period from January 9, 1962 to May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent containing dioxin, 2,4-Dichlorophenoxyacetic acid or 2,4,5-Trichlorophenoxyacetic acid, and may be presumed to have been exposed during such service to any other chemical compound in an herbicide agent, unless there is affirmative evidence to the contrary.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6).  Notably, these were the key compounds found in the tactical herbicides used during that time, with "Agent Orange" being the most common.

Service connection is warranted for a Veteran who has been exposed to toxic herbicide agent during active military service (subject to the requirements of 38 C.F.R. § 3.307 (a)) for diseases such as ischemic heart disease, Type 2 diabetes, Hodgkin's disease, non-Hodgkin's lymphoma, chloracne or other acneform diseases consistent with chloracne, porphyria cutanea tarda, multiple myeloma, soft-tissue sarcomas, early-onset peripheral neuropathy, Parkinson's disease, B-cell leukemia, respiratory cancers and, as potentially relevant here, prostate cancer. 38 C.F.R. § 3.309 (e).

Conversely, there is no VA regulation that allows service connection on a presumptive basis for disorders resulting from exposure to environmental chemicals.  38 C.F.R. §§ 3.307, 3.309 (2016).  Rather, service connection based on chemical exposure may be established only if a current disability is shown by the evidence to be related to chemical exposure during service.

Upon review of all evidence of record, the Board finds that the Veteran's service connection claims must be denied.

As an initial matter, service connection is not warranted based on exposure to toxic herbicides, as there is insufficient evidence to recognize such exposure.  In this case, the Veteran stated that his claim is based on his involvement in a cleanup of a major spill outside of a building at the Ft. Leonard Wood chemical storage depot, which had been vandalized in the fall of 1969. The Veteran does not contend that he had any active service in the Republic of Vietnam, and/or was stationed at any base subject to the presumptions listed in 38 C.F.R. § 3.307 (a)(6) during the Vietnam era. As such, he is not entitled to a presumption of exposure to herbicides, and therefore presumptive service connection for prostate cancer and diabetes mellitus under 38 C.F.R. § 3.307 (a)(6) is not for application.

With specific regard to his primary assertion that he was exposed to toxic herbicides while stationed at Ft. Leonard Wood, the Board notes the Veteran's DD-214 and personnel records indicate that he was stationed as Ft. Leonard Wood.  However, the personnel records did not indicate that the Veteran was exposed to any toxic herbicides or any chemical clean-up.  In arriving at this conclusion, the Board finds that VA has followed its procedures and inquired with the Federal agencies as to whether Agent Orange or other herbicides and chemicals were used, tested, or stored on Ft. Leonard Wood base.  A September 2017 VA Memorandum indicated that the (1) Veteran personnel records confirm the Veteran was with CO C 2D BN BCT BDE USATC 5th during the alleged incident.  (2) An email was sent to AGENT ORANGE MAILBOX; with the following response "since chemicals in question was not Agent Orange, a request should be sent to JSRRC."  (3)  JSRRC responded to the RO request with the following statement; "After extensive research, we were unable to locate 1969 unit records submitted by Co C, 2nd BN 2ndBCT BDE, and 5thUSATC."  (4) The Department of the Army, Us Army Environmental Command returned the RO request with the following response; "U.S. Army Environmental Command did not exist in 1969 and the report that you are requesting is not an agency record.  Recommend that you contact Fort Leonard Wood directly.  (5) The RO called Fort Leonard Wood and was directed to KL, chemical historian at Ft. Wood, "there are no records available back to 1969."  (6)  Department of Defense Memorandum for Record regarding Herbicide exposure other than Vietnam, the Korean DMZ, or Thailand was uploaded in the Veteran file.  The following was stated that; "If the Veteran's claim is based on general herbicide use within the base, such as small-scale brush or weed clearing activity along the flight line or around living quarters, there are no records of such activity involving tactical herbicides, only the commercial herbicides that would have been approved by the Armed Forces Pest Control Board and sprayed under the control of the Base Civil Engineer.  Since 1957, the Armed Forces Pest Control Board (now the Armed Forces Pest Management Board) has routinely provided listings of all approved herbicides and other pesticides used on U.S. Military Installations worldwide.

In support of his claim, the Veteran has submitted reports of environmental assessments conducted by Federal agencies, in 1979 and 1982.  These show that soil samples taken at Ft. Leonard Wood revealed various toxins, to include 2-4-dichlorophenoxyacetic acid.  However, because these studies occurred years following the Veteran's separation from service, it is not clear whether the presence of these toxins in the soil was the result of any incident during the period that the Veteran was present at Ft. Leonard Wood.

In considering whether the Veteran was exposed to herbicides and hazardous chemicals, the Board acknowledges that the Veteran's statements, literature, articles, and reports to support his contentions.  However, while the Veteran is competent to report observations regarding his contact with the soil and water supply, the Board finds that his statements are largely speculative, rely on assumptions that are not established, and are of little probative value in light of the findings discussed above.  See Bardwell v. Shinseki, 24 Vet. App. 36, 40   (2010).  Further, to the extent that the Veteran is alleging that the chemicals he cleaned up were actually contaminated, the Board finds that the Veteran is not competent to make this determination as this requires a scientific determination and generally must be established by scientific findings and expert opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Layno v. Brown, 6 Vet.App. 465, 469 (1994).

The Veteran has also submitted environmental assessments conducted by Federal agencies suggesting soil contamination based upon the use of herbicides and chemicals.  Also, he submitted documents which documented chemical storage at Ft. Leonard Wood.  Nevertheless, this evidence is less persuasive, as these materials do not place the alleged use at the time of the Veteran's service at Ft. Leonard Wood.  As such, it would be speculative to assume, based on the submitted materials, that herbicides and other hazardous chemicals were present in 1969, when the Veteran was stationed there.  Next, the cited documents suggest herbicides and hazardous chemicals were used for many years, but does not suggest for how long or when the chemicals were used.  Thus, none of these materials confirms the Veteran's alleged exposure during service in Ft. Leonard Wood.

As such, despite the evidence offered by the Veteran to the contrary, the Board finds the preponderance of the evidence establishes that the Veteran was not exposed to tactical herbicides, to include Agent Orange, or any other hazardous chemicals or waste during his service at Ft. Leonard Wood.  Therefore, service connection cannot be granted on this basis.

Although the Veteran's prostate cancer and diabetes mellitus are not related to toxic herbicide exposure, the Veteran may still establish service connection for these disorders if the evidence otherwise indicates a relationship between his disorders and active duty service.  See Combee v. Brown, 34 F.3d 1039, 1041-42 (Fed. Cir. 1994).  However, service connection is not otherwise warranted for these conditions based on the evidence of record.

The Veteran's service treatment records do not report any injuries or complaints of diabetes mellitus or prostate symptoms during service.  Specifically, his November 1969 examination and report of medical history do not report any injury, diagnosis, or complaints related to the Veteran's prostate or diabetes.  Next, the first indication of a prostate cancer was not until he was diagnosed in June 2000 and was not until he was diagnosed with diabetes mellitus in December 2003.  Moreover, the first indication of prostate cancer was not documented until 2000 more than 30 years after his service.

As part of this claim, the Board recognizes the statements from the Veteran regarding his history of prostate and diabetes symptoms.  However, the Veteran does not assert that his prostate cancer and diabetes and related symptoms were continuous since service.  Therefore, continuity of symptomatology has not been established.

Next, service connection may also be granted when the evidence establishes a medical nexus between active duty service and current complaints.  In this case, the Board finds that the weight of the competent evidence does not attribute the Veteran's claimed disabilities to active duty, despite his contentions to the contrary.

In February 2010, the Veteran submitted a letter from his private oncologist Dr. CH.  The letter indicated that the Veteran reported that in 1969 while on active duty, he was exposed to various chemicals, including herbicides, poisons, cleaning solvents and petroleum distillates during a cleanup during a cleanup operation.  The Veteran believed his exposure to those chemicals may be causally related to his present condition.  The exact causes of prostate cancer is unknown, but studies show there may be several contributing factors that may cause changes in the DNA of prostate cells, including heredity, age, race/ethnicity, diet and testosterone levels.  The oncologist continued to note that since the exact cause of prostate cancer remained largely unknown, he could not state within reasonable medical probability that the Veteran's medical condition was proximately caused by the chemical exposure.  However, he also could not definitively rule that out.  He could however, state that it was plausible that exposure to herbicides, poisons of other chemicals in the fashion the Veteran described may have caused or contributed to the cause of his condition.

In a July 2012 VA examination, the examiner conducted a thorough physical examination of the Veteran and his service and medical records, and took a detailed medical history from the Veteran.  The examiner opined that it was less likely than not that Veteran's prostate cancer and diabetes were related to service, or prostate cancer was less likely than not related to his exposure to pesticides and pesticide rinsate.  

In July 2014, the Veteran submitted another letter from Dr. CH. Dr. CH wrote that because the exact causes of prostate cancer remained largely unknown, he could not state within a reasonable medical probability that the Veteran's medical condition was proximately caused by the chemical exposure.  However, he could not definitively rule that out.  Moreover, he could state that it was plausible that exposure to herbicides, poisons, or other chemicals the Veteran described may have caused or contributed to his condition.  

In January 2015, the Board remanded this matter for the July 2012 VA examiner to address the private oncologist conclusion to the respect to the Veteran's prostate cancer.

In May 2017, another VA medical opinion was rendered.  The VA examiner opined that the Veteran's prostate cancer and diabetes are less likely than not related to any incidental exposure to pesticides and pesticide rinsate or any other physical or chemical injury.  The examiner stated that this opinion was based off the records reviewed, Veteran's statements, his treating oncologist, and the July 2014 VA examination.  He indicated that generally accepted environmental risk factor for prostate cancer and diabetes was exposure to herbicide- Agent Orange.  The examiner noted that medical literature does not identify chemicals other than Agent Orange as the cause of prostate cancer or diabetes mellitus.

The Board notes that to the extent there is some indication in DR. CH's letter that his prostate cancer and diabetes may be related to active duty, the Board places less probative value on this evidence as it appears these records merely document the Veteran's asserted etiology, and the credibility of such assertions is low.  Further, there is no indication that the private oncologist reviewed any of the Veteran's service treatment records, nor did he provide a rational for his opinions. 

The Board also acknowledges the statements from the Veteran regarding the etiology of his prostate cancer and diabetes, which he asserts was caused by exposure to herbicides and chemicals while stationed at Ft. Leonard Wood, but also finds that evidence to be less persuasive.  A layperson is competent to report observable symptomatology, such as pain.  Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007).  However, etiology of dysfunctions and disorders is a medical determination and generally must be established by medical findings and opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Thus, to the extent that the Veteran believes that his cancers may be the result of service, he is a lay person without appropriate medical training and expertise to provide a medical nexus opinion regarding the etiology of his disorders. 

The Board concludes that the preponderance of the evidence is against the claim for service connection for prostate cancer and diabetes mellitus, and there is no doubt to be otherwise resolved.  Therefore, the claim for service connection must be denied.  38 U.S.C.A. § 5107 (b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

	(CONTINUED ON NEXT PAGE)












ORDER

Entitlement to service connection for prostate cancer, to include as due to exposure to herbicides, pesticides, or other chemicals is denied. 

Entitlement to service connection for diabetes mellitus, to include as due to exposure to herbicides, pesticides, or other chemicals is denied.  



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


